PER CURIAM.
The appellant, Joseph Matthew Hollister, challenges the denial of his motion to suppress evidence of contraband found in his possession. We, however, find no error with respect to the denial of Hollister’s motion and affirm.
Hollister also challenges the imposition of certain probationary conditions and court costs. In that regard, we conclude that the trial court improperly imposed a condition of probation which prohibits Hollister from using intoxicants to excess, without orally pronouncing that condition at sentencing. See Malone v. State, 652 So.2d 902 (Fla. 2d DCA 1995). We therefore strike that condition.
We also strike the imposition of a $33 cost/fine, which was not orally pronounced at sentencing and for which no statutory basis was referenced. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995); Barnes v. State, 658 So.2d 538 (Fla. 2d DCA 1995). Further, the $2 cost imposed pursuant to section 943.25(13), Florida Statutes (1993), must also be stricken because it is a discretionary cost which required oral pronouncement at sentencing. Reyes.
Accordingly, the instant cause is affirmed in part and stricken in part.
RYDER, A.C.J., and DANAHY and WHATLEY, JJ., concur.